Order entered April 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00362-CV

                 IN RE INTEGRAS CAPITAL RECOVERY LLC, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-07958

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Eric Moyé, Judge of the 14th Judicial

District Court, to VACATE his March 19, 2015 “Order on Defendant’s Motion to Extend Time”

and his March 19, 2015 “Order on Defendant’s Motion to Vacate Judgment.” Should the trial

judge fail to comply with this order, the writ will issue. We ORDER the trial judge to file with

this Court, within thirty (30) days of the date of this order, a certified copy of his order issued

in compliance with this order.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE